PER CURIAM:
Stepan V. Lunin appeals the district court’s order granting Moog, Inc.’s (“Moog”) motion for summary judgment and converting the preliminary injunction previously entered against Lunin into a permanent injunction. We have thoroughly reviewed the record and find the district court did not err in granting Moog summary judgment, or abuse its discretion in ordering the permanent injunction. Accordingly, we affirm for the reasons stated by the district court. See Moog, Inc. v. Lunin, No. 2:06-cv-00238-RBS (E.D.Va. Oct. 2, 2007).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.